Citation Nr: 0732350	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-35 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for 
pseudofolliculitis barbae and alopecia of the scalp.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 until his 
retirement in October 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part, established 
service connection for pseudofolliculitis barbae and alopecia 
of the scalp, evaluated as zero percent disabling 
(noncompensable) effective from November 1, 2002.  The 
veteran appealed, contending he was entitled to a compensable 
rating.  He did not disagree with the effective date for his 
grant of service connection.

The RO in Detroit, Michigan, currently has jurisdiction over 
the veteran's VA claims folder.

This claim was previously before the Board in July 2006, at 
which time it was remanded for additional development to 
include a new examination to evaluate the severity of the 
service-connected disability.  As a preliminary matter, the 
Board finds that the RO substantially complied with the 
remand directives, and, thus, a new remand is not required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence does not reflect that the 
veteran's service-connected pseudofolliculitis barbae and 
alopecia affects 20 percent or more of the face and/or scalp.

3.  The competent medical evidence does not reflect that the 
veteran's service-connected pseudofolliculitis barbae and 
alopecia have resulted in loss of all body hair.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
veteran's service-connected pseudofolliculitis barbae and 
alopecia of the scalp are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.118, Diagnostic Codes 7830-7831 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In the instant case, the Board 
must acknowledge that no such pre-adjudication notice was 
provided to the veteran prior to the promulgation of the 
November 2002 rating decision that is the subject of this 
appeal.  Nevertheless, the United States Court of Appeals for 
the Federal Circuit has indicated that this defect can be 
remedied by fully compliant notice being issued to a claimant 
prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

Here, the veteran was provided with adequate notification via 
letters dated in December 2003, September 2005, and July 
2006.  Taken together, these letters informed the veteran of 
the evidence necessary to substantiate his current appellate 
claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the July 2006 letter included information regarding 
disability rating(s) and effective date(s) as mandated by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the issue on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any other relevant evidence that has not been 
obtained or requested.  Further, he has had the opportunity 
to present evidence and argument in support of his claim.  He 
indicated on his October 2004 Substantive Appeal that he did 
not want a Board hearing in conjunction with this appeal.  
Moreover, he was accorded VA medical examinations of his 
service-connected pseudofolliculitis barbae and alopecia of 
the scalp in September 2004 and October 2006.  Consequently, 
for these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected pseudofolliculitis barbae and 
alopecia of the scalp has been evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.118, Diagnostic Codes 7830 
and 7831.

Diagnostic Code 7830 provides that scarring alopecia 
affecting less than 20 percent of the scalp shall be assigned 
a zero (noncompensable) evaluation.  When the condition 
affects 20 to 40 percent of the scalp, a 10 percent rating is 
assigned.  A 20 percent rating is warranted under this code 
when the condition affects more than 40 percent of the scalp.

Diagnostic Code 7831 provides that alopecia areata with loss 
of hair limited to scalp and face is assigned a zero 
(noncompensable) evaluation.  When there is loss of all body 
hair, a 10 percent rating is assigned.


Analysis.  In the instant case and for the reasons stated 
below, the Board finds that the veteran does not meet or 
nearly approximate the criteria for an initial compensable 
rating for his service-connected pseudofolliculitis barbae 
and/or alopecia of the scalp.

The Board acknowledges that it stated in the July 2006 remand 
that the veteran should be assigned separate evaluations for 
the service-connected skin condition of his face and scalp.  
However, neither the face nor the scalp affects an area of 20 
percent or more.

The Board acknowledges that the veteran's September 2002 pre-
discharge examination noted that he had severe folliculitis 
with scar formation throughout the scalp line, which was a 
thick, discolored, and brittle.  In addition, it was noted 
that he had 3.5cm x 3 cm areas of scarring in the posterior 
scalp with alopecia and inflamed folliculitis with palpable 
cyst formation, and the remainer of the scalp was shaved.  
Nevertheless, nothing in this examination indicates this skin 
disability affects an area of 20 percent or more.

On the subsequent September 2004 VA medical examination, it 
was found that the skin disorder affected  4 percent of the 
total body surface area on the cheeks and anterior neck.  The 
veteran was also found to have very fine papules over the 
papillary dyschromic rash and follicular distribution.  
Thereafter, in a May 2005 addendum, it was stated, in 
pertinent part, that less than 20 percent of the veteran's 
scalp was affected by his service-connected skin disorder.  
It was further stated that the amount of surface area of the 
body covered by the scalp was approximately 50 percent of the 
head or approximately 4 percent of the total body surface 
area given that the face is approximately 3 percent and the 
neck 2 percent; the total scalp, head, and neck was 9 percent 
based on the rule of nines.  Accordingly, 1/2 percent divided 
by 4 percent was 0.125 or 12.5 percent or that is 1/8th of 
the scalp was scarred and affected by folliculitis decalvans.

Finally, the October 2006 VA medical examination found that 
the body surface area involved with the scarring of the scalp 
was 1 percent of the total body surface area and about 10 
percent of exposed body surface area.  In addition, it was 
stated that the body surface area involved by post-
inflammatory hyperpigmentation from pseudofolliculitis barbae 
(i.e., the beard area/face) was 0.5 percent.  Exposed body 
area was 5 percent.  There was no functional impairment on 
occupation or activities of daily living.

In view of the foregoing, the Board finds that there were no 
distinctive period(s) where the veteran's service-connected 
pseudofolliculitis barbae and alopecia of the scalp met or 
nearly approximated the criteria for a compensable rating 
under Diagnostic Code 7830 for either the face or the scalp.

Turning to Diagnostic Code 7831, the Board notes that a 
thorough review of the competent medical evidence does not 
indicate any distinctive period(s) where the veteran's 
service-connected pseudofolliculitis barbae and alopecia of 
the scalp resulted in loss of all body hair.  Consequently, a 
compensable rating is not warranted under this Code either.

As an additional matter, the Board observes that it also 
considered the applicability of Diagnostic Code 7800 which 
evaluates scars based upon disfigurement of the head, face, 
or neck.  However, the veteran is already in receipt of a 
separate 10 percent rating under this Code for a scalp scar, 
which was established by a May 2007 rating decision.  Thus, 
consideration of this Code would be a violation of the rule 
against pyramiding found at 38 C.F.R. § 4.14.  Moreover, 
nothing in the documents assembled for the Board's review 
reflects the veteran has perfected or even initiated an 
appeal as to the initial 10 percent rating assigned for his 
scalp scar by the May 2007 rating decision.  See 38 C.F.R. 
§§ 20.200, 20.302.  Consequently, the Board has no 
jurisdiction to address this issue.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected 
pseudofolliculitis barbae and/or alopecia of the scalp.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  In making this determination, the Board 
considered whether a compensable rating was warranted for 
either the face or the scalp, as well as the applicability of 
"staged" ratings pursuant to Fenderson, supra.  However, a 
thorough review of the competent medical evidence does not 
indicate any distinctive period(s) where the veteran met or 
nearly approximated the criteria for a compensable rating.  
Accordingly, the benefit sought on appeal must be denied.


ORDER

Entitlement to an initial compensable rating for 
pseudofolliculitis barbae and alopecia of the scalp is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


